


Exhibit 10.1


BORROWER NAME AND ADDRESS
LENDER NAME AND ADDRESS
LOAN DESCRIPTION
     
AMERICAN CHURCH MORTGAGE COMPANY
BEACON BANK
   
10237 YELLOW CIRCLE DR
19765 HIGHWAY SEVEN
Number
5010071
MINNETONKA, MN 55343
SHOREWOOD, MN 55331
Amount
$8,000,000.00
   
Date
09-12-2008

Refer to the attached Signature Addendum, incorporated herein, for additional
Borrowers and their signatures
COMMERCIAL DEBT MODIFICATION AGREEMENT



DATE AND PARTIES.  The date of this Debt Modification Agreement (Modification)
is 12-03-2010
DEFINITIONS.  As used in this Modification, the terms have the following
meanings:
 
Pronouns.  The pronouns “I,” “me,” and “my” refer to each Borrower signing this
Modification, individually and together with their heirs, executors,
administrators, successors, and assigns.  “You” and “your” refer to the Lender,
with its participants or syndicators, successors and assigns, or any person or
entity that acquires an interest in this Modification or Prior Obligation.

 
Prior Obligation.  “Prior Obligation” refers to my previous agreement governing
my promise to pay you money, including any loan agreement, note, or document
that evidences my indebtedness, and any extensions, renewals, modifications, and
substitutions.

 
BACKGROUND.  You and I have entered into a Prior Obligation which is evidenced
by Promissory Note dated 09-12-2008 x  in the original principal amount of / 
o  with a maximum possible principal amount of $8,000,000.00.  o  payable on
demand / x  payable on demand but if no demand is made, by the maturity date of
11-05-2010 / o  with a maturity date of _____________________.

 
As of the date of this Modification, the o  amount remaining due is / x  current
amount outstanding on the Prior Obligation is $1,416,000.00 principal
(Principal) plus $211.89 accrued interest, for a total of $1,416,211.89.

 
MODIFICATION. For value received, you and I agree to modify the Prior Obligation
as follows.

o  INTEREST RATE MODIFICATION.
o  INTEREST RATE.


Maximum Interest Amount.  Any amount assessed or collected as interest will be
limited to the maximum lawful amount of interest allowed by state or federal
law.  Amounts collected in excess of the maximum lawful amount will be applied
first to the unpaid principal balance.  Any remainder will be refunded to me.
o  Post-Maturity/Default Interest Rate.
o  Compounding. This Modification provides for the compounding of interest.

o  PAYMENT MODIFICATION.

 
x  DRAW PERIOD MODIFICATION.

MATURITY DATE IS MODIFIED TO DECEMBER 31, 2011.

 
x  FEES AND CHARGES MODIFICATION.

MODIFICATION FEE IN THE AMOUNT OF $5,000.00.

 
ADDITIONAL TERMS.

 
CURRENT OUTSTANDING BALANCE OF $1,416,000.00 IS TO BE REDUCED BY ½ BY DECEMBER
31, 2011 AND THE REMAINING BALANCE AND ANY ACCRUED INTEREST TO BE PAID OFF BY
DECEMBER 31, 2012.

 
NO FURTHER ADVANCES WILL BE PERMITTED FROM THE REVOLVING LINE.



CONTINUATION OF TERMS.  Except as specifically amended in this Modification, all
terms of the Prior Obligation remain in effect.
INTERPRETATION.  Whenever used, the singular Includes the plural and the plural
includes the singular.  The section headings are for convenience only and are
not to be used to interpret or define the terms of this Modification.
VT only o NOTICE TO BORROWER: THIS IS A DEMAND NOTE AND SO MAY BE COLLECTED BY
THE LENDER AT ANY TIME.  A NEW NOTE MUTUALLY AGREED UPON AND SUBSEQUENTLY ISSUED
MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.


o  ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT.  TO PROTECT YOU
(BORROWER/DEBTOR) AND US (LENDER/SECURED PARTY) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.  BY SIGNING
THIS MODIFICATION, THE PARTIES AFFIRM THAT NO UNWRITTEN ORAL AGREEMENT EXISTS
BETWEEN THEM.


SIGNATURES.  By signing under seal, Borrower agrees to the terms contained in
this Note.  Borrower also acknowledges receipt of a copy of this Note.
BORROWER:


AMERICAN CHURCH MORTGAGE COMPANY
   
Entity Name
         
/s/ PHILIP J. MYERS
 
12/3/10
(Seal)
     
(Seal)
Signature PHILIP J. MYERS, PRESIDENT
Date
 
Signature
 
Date
       
(Seal)
     
(Seal)
Signature
Date
 
Signature
 
Date
             
LENDER:
                     
BEACON BANK
         
Entity Name
                     
/s/ JOSEPH A. PETERSON
    12/03/10
(Seal)
     
(Seal)
Signature JOSEPH A. PETERSON, SR. VICE PRESIDENT
Date
 
Signature
 
Date
 
COMMERCIAL DEBT MODIFICATION AGREEMENT
 
NOT TO BE USED FOR LOANS SUBJECT TO CONSUMER LENDING LAWS

 © 1998, 2001 Bankers Systems, Inc., St. Cloud, MN Form COMM-DMOD
7/1/2004                                                                                                                                                     (page
1 of 1)

